DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 01/06/2021 is acknowledged. The restriction is traversed on the grounds for meeting burden. This is not found persuasive because the instant case is submitted under 35 U.S.C. 371, the Unity of Invention practice in MPEP §1850 and MPEP §1893.03(d) was followed, not restriction practice. Thus the criteria for burden stated in MPEP §803 for national applications filed under 35 U.S.C. 111(a) does not apply (MPEP §801).  The lack of unity has been addressed in the previous action. As the technical feature did not contribute over the art, the restriction was applied appropriately. 
The requirement is still deemed proper and is therefore made FINAL.

Applicant has also elected the species of a pellet with a diameter of amount 2mm containing the claimed compound with about 99% drug loading, but as there is no election of species requirement in the prior action, the election is not needed.

Status of Application 
Applicant has elected Group I in response to restriction requirement and for examination.
Due to restriction, based on election of Group  I, claims 21-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-22 are pending.
Claims 1-20 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/048363) in view of Schwarz et al. (WO 2014/160155).
Rejection:
Yu et al. teaches (4aS,llaR)-N-(2,4-difluorobenzyl)-6-hydroxy-4a-methyl-5,7-dioxo-2,3,4,4a,5,7,11,11a-octahydropyrano[3,2-b]quinolizine-8-carboxamide 
    PNG
    media_image1.png
    158
    471
    media_image1.png
    Greyscale
as an active agent and compositions comprising it that is suitable for subcutaneous use (subcutaneous composition forms, Example 10 – Compounds 7 and 8, (Page 45, Page 133 line 14-15). The active is useful for HIV (abstract, see full document specifically areas cited).
Yu et al. does not expressly teach the specific subcutaneous form dimensions but does expressly teach subcutaneous composition forms for the drug active.

Wherein as Yu et al. expressly teaches that the compound can be in subcutaneous compositions it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the active in a known subcutaneous form as suggested by Schwarz et al., and produce the claimed invention; as it is prima facie obvious to formulate the active in a known subcutaneous implant form (pellet) useful for subcutaneous drug delivery,  in its disclosed sizes with a reasonable expectation of success particularly as Schwarz addresses that the form can deliver the active at a pseudo-zero order release where there is a relatively constant release of the active over time which is desirable. When the composition structural recitations are met, the desired results and properties are met, such as the future intended release rate and release 
While the prior art does not teach the exact claimed values for the amount of drug in certain dependent claims (i.e. about 90-99%wt., about 99%), they do overlap (75-97%wt. active, 97% is embraced by about 99%) wherein even a slight overlap in ranges establishes a prima facie case of obviousness as it is prima facie obvious to optimize within the range to arrive at the overlapping values as a means to attaining the desired therapeutic profile absent evidence of criticality of the claimed values. While the prior art does not teach the exact number of pellets recited in certain dependent claims (i.e. 2 pellets), the prior art teaches the compressed pellet (one pellet) and that more than one pellet can be placed inside tubing to have a higher elution rate, exemplifying it with 8 compressed pellets in the tubing wherein it is prima facie obvious to optimize within the disclosed number of pellets as a means to attaining the desired therapeutic profile absent evidence of criticality of the claimed values.

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613